Exhibit 10.1

 

Execution Version

 

 

BOISE CASCADE COMPANY

 

REGISTRATION RIGHTS AGREEMENT

 

 

February 8, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1.

Definitions

1

Section 2.

Demand Registrations

4

Section 3.

Piggyback Registrations

9

Section 4.

Holdback Agreements

10

Section 5.

Registration Procedures

12

Section 6.

Registration Expenses

16

Section 7.

Indemnification and Contribution

17

Section 8.

Underwritten Offerings

19

Section 9.

Additional Parties; Joinder

20

Section 10.

Current Public Information

20

Section 11.

Subsidiary Public Offering

20

Section 12.

Transfer of Registrable Securities

20

Section 13.

General Provisions

21

 

i

--------------------------------------------------------------------------------


 

BOISE CASCADE COMPANY

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of February 8,
2013, between Boise Cascade Company, a Delaware corporation (the “Company”), and
Boise Cascade Holdings, L.L.C., a Delaware limited liability company
(“Holdings”).  Except as otherwise specified herein, all capitalized terms used
in this Agreement are defined in Section 1.  This Agreement shall become
effective (the “Effective Date”) upon the closing of the Company’s initial
public offering of shares of its common stock, par value $0.01 per share (the
“Common Stock”).

 

WHEREAS, as of the date hereof, Holdings owns all of the outstanding shares of
the Common Stock of the Company;

 

WHEREAS, Holdings is contemplating causing the Company to make an initial public
offering of shares of the Common Stock of the Company;

 

WHEREAS, the equityholders of Holdings currently have certain rights to cause
Holdings to register such equityholders’ securities of Holdings pursuant to that
certain Registration Rights Agreement, dated October 29, 2004, by and among
Holdings, Forest Products Holdings, L.L.C., a Delaware limited liability company
(“FPH”), and OfficeMax Incorporated, a Delaware corporation;

 

WHEREAS, in consideration of Holdings agreeing to undertake an initial public
offering of the Company’s Common Stock, the Company has agreed to grant to
Holdings rights with respect to the registration of the Registrable Securities
held by Holdings following the Effective Date on the terms and conditions set
forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

Section 1.  Definitions.  The following terms shall have the meanings set forth
below.

 

“Acquired Common” has the meaning set forth in Section 9.

 

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person; provided that the Company and its
Subsidiaries shall not be deemed to be Affiliates of any holder of Registrable
Securities.  As used in this definition, “control” (including, with its
correlative meanings, “controlling,” “controlled by” and “under common control
with”) shall mean possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities, by contract or otherwise).

 

“Agreement” has the meaning set forth in the recitals.

 

--------------------------------------------------------------------------------


 

“Automatic Shelf Registration Statement” has the meaning set forth in Section
2(a).

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred) and (ii) with
respect to any Person that is not a corporation, individual or governmental
entity, any and all partnership, membership, limited liability company or other
equity interests of such Person that confer on the holder thereof the right to
receive a share of the profits and losses of, or the distribution of assets of,
the issuing Person, including in each case any and all warrants, rights
(including conversion and exchange rights) and options to purchase any of the
foregoing.

 

“Closing” has the meaning set forth in the Purchase Agreement.

 

“Common Stock” means the Company’s common stock, par value $0.01 per share.

 

“Company” has the meaning set forth in the preamble.

 

“Demand Registrations” has the meaning set forth in Section 2(a).

 

“End of Suspension Notice” has the meaning set forth in Section 2(f)(ii).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Follow-On Holdback Period” has the meaning set forth in Section 4(a).

 

“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405.

 

“Holdback Extension” has the meaning set forth in Section 4(a).

 

“Holder” means a holder of Registrable Securities.

 

“Indemnified Parties” has the meaning set forth in Section 7(a).

 

“Joinder” has the meaning set forth in Section 9.

 

“Long-Form Registrations” has the meaning set forth in Section 2(a).

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

2

--------------------------------------------------------------------------------


 

“Piggyback Registrations” has the meaning set forth in Section 3(a).

 

“Public Offering” means any sale or distribution by the Company and/or holders
of Registrable Securities to the public of Common Stock of the Company pursuant
to an offering registered under the Securities Act.

 

“Registrable Securities” means (i) any Common Stock held by Holdings as of the
Effective Date; (ii) any common Capital Stock of the Company or any Subsidiary
issued or issuable with respect to the securities referred to in clause (i)
above by way of dividend, distribution, split or combination of securities, or
any recapitalization, merger, consolidation or other reorganization, and (iii)
any other Common Stock held by Madison Dearborn Capital Partners IV, L.P.
(“MDP”) and its Affiliates.  As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when they have been (a) sold
or distributed pursuant to a Public Offering, (b) sold in compliance with Rule
144 following the consummation of the Company’s initial Public Offering, or (c)
repurchased by the Company or a Subsidiary of the Company.  For purposes of this
Agreement, a Person shall be deemed to be a holder of Registrable Securities,
and the Registrable Securities shall be deemed to be in existence, whenever such
Person has the right to acquire, directly or indirectly, such Registrable
Securities (upon conversion or exercise in connection with a transfer of
securities or otherwise, but disregarding any restrictions or limitations upon
the exercise of such right), whether or not such acquisition has actually been
effected, and such Person shall be entitled to exercise the rights of a holder
of Registrable Securities hereunder; provided a holder of Registrable Securities
may only request that Registrable Securities in the form of Capital Stock of the
Company registered or to be registered as a class under Section 12 of the
Exchange Act be registered pursuant to this Agreement.  Notwithstanding the
foregoing, with the consent of the Company and the holders of a majority of the
Registrable Securities, any Registrable Securities held by any Person (other
than MDP or its Affiliates) that may be sold under Rule 144(b)(1)(i) without
limitation under any other of the requirements of Rule 144 shall not be deemed
to be Registrable Securities upon notice from the Company to such Person and the
Company shall, at such Person’s request, remove the legend provided for in
Section 12.

 

“Registration Expenses” has the meaning set forth in Section 6(a).

 

“Rule 144”, “Rule 158”, “Rule 405”, “Rule 415” and “Rule 462” mean, in each
case, such rule promulgated under the Securities Act (or any successor
provision) by the Securities and Exchange Commission, as the same shall be
amended from time to time, or any successor rule then in force.

 

“Sale Transaction” has the meaning set forth in Section 4(a).

 

“Securities” has the meaning set forth in Section 4(a).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

 

“Shelf Offering” has the meaning set forth in Section 2(d)(ii).

 

3

--------------------------------------------------------------------------------


 

“Shelf Offering Notice” has the meaning set forth in Section 2(d)(ii).

 

“Shelf Offering Request” has the meaning set forth in Section 2(d)(ii).

 

“Shelf Registration” has the meaning set forth in Section 2(a).

 

“Shelf Registrable Securities” has the meaning set forth in Section 2(d)(ii).

 

“Shelf Registration Statement” has the meaning set forth in Section 2(d)(i).

 

“Short-Form Registrations” has the meaning set forth in Section 2(a).

 

“Subsidiary” means, with respect to the Company, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Company or one or more of the other
Subsidiaries of the Company or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or more Subsidiaries of the Company or a combination
thereof.  For purposes hereof, a Person or Persons shall be deemed to have a
majority ownership interest in a limited liability company, partnership,
association or other business entity if such Person or Persons shall be
allocated a majority of limited liability company, partnership, association or
other business entity gains or losses or shall be or control the managing
director or general partner of such limited liability company, partnership,
association or other business entity.

 

“Suspension Event” has the meaning set forth in Section 2(f)(ii).

 

“Suspension Notice” has the meaning set forth in Section 2(f)(ii).

 

“Suspension Period” has the meaning set forth in Section 5(a)(xxiii).

 

“Violation” has the meaning set forth in Section 7(a).

 

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405.

 

Section 2.  Demand Registrations.

 

(a)         Requests for Registration.  Subject to the terms and conditions of
this Agreement, the holders of at least a majority of the Registrable Securities
may request registration under the Securities Act of all or any portion of their
Registrable Securities on Form S-1 or any similar long-form registration
(“Long-Form Registrations”), and the holders of at least a majority of the
Registrable Securities may request registration under the Securities Act of all
or any portion of their Registrable Securities on Form S-3 or any similar
short-form registration (“Short-Form Registrations”) if available. All
registrations requested pursuant to this Section 2(a) are referred to herein as
“Demand Registrations”. The holders of a majority of the

 

4

--------------------------------------------------------------------------------


 

Registrable Securities making a Demand Registration may request that the
registration be made pursuant to Rule 415 under the Securities Act (a “Shelf
Registration”) and, if the Company is a WKSI at the time any request for a
Demand Registration is submitted to the Company, that such Shelf Registration be
an automatic shelf registration statement (as defined in Rule 405 under the
Securities Act) (an “Automatic Shelf Registration Statement”).  Within ten days
after the filing of the registration statement relating to the Demand
Registration, the Company shall give written notice of the Demand Registration
to all other holders of Registrable Securities and, subject to the terms of
Section 2(e), shall include in such Demand Registration (and in all related
registrations and qualifications under state blue sky laws and in any related
underwriting) all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within 15 days after the receipt
of the Company’s notice; provided that, with the consent of the holders of at
least a majority of the Registrable Securities requesting such registration, the
Company may provide notice of the Demand Registration to all other holders of
Registrable Securities within three business days following the non-confidential
filing of the registration statement with respect to the Demand Registration so
long as such registration statement is not an Automatic Shelf Registration
Statement.  Each Holder agrees that such Holder shall treat as confidential the
receipt of the notice of Demand Registration and shall not disclose or use the
information contained in such notice of Demand Registration without the prior
written consent of the Company until such time as the information contained
therein is or becomes available to the public generally, other than as a result
of disclosure by the Holder in breach of the terms of this Agreement.

 

(b)         Long-Form Registrations.  The holders of Registrable Securities
shall be entitled to an unlimited number of Long-Form Registrations in which the
Company shall pay all Registration Expenses (as defined in Section 6(a)),
whether or not any such registration is consummated.  All Long-Form
Registrations shall be underwritten registrations.

 

(c)          Short-Form Registrations.  In addition to the Long-Form
Registrations provided pursuant to Section 2(b), the holders of a majority of
the Registrable Securities shall be entitled to an unlimited number of
Short-Form Registrations in which the Company shall pay all Registration
Expenses.  Demand Registrations shall be Short-Form Registrations whenever the
Company is permitted to use any applicable short form and if the managing
underwriters (if any) agree to the use of a Short-Form Registration.  After the
Company has become subject to the reporting requirements of the Exchange Act,
the Company shall use its reasonable best efforts to make Short-Form
Registrations available for the sale of Registrable Securities.

 

(d)         Shelf Registrations.

 

(i)                                     Subject to the availability of required
financial information, as promptly as practicable after the Company receives
written notice of a request for a Shelf Registration, the Company shall file
with the SEC a registration statement under the Securities Act for the Shelf
Registration (a “Shelf Registration Statement”).  The Company shall use its best
efforts to cause any Shelf Registration Statement to be declared effective under
the Securities Act as soon as practicable after filing, and once effective, the
Company shall cause such Shelf Registration Statement to remain continuously
effective for such time period as is specified in such request, but for no time
period longer than the period ending on the earliest of (A) the third
anniversary of the

 

5

--------------------------------------------------------------------------------


 

date of filing of such Shelf Registration, (B) the date on which all Registrable
Securities covered by such Shelf Registration have been sold pursuant to the
Shelf Registration, and (C) the date as of which there are no longer any
Registrable Securities covered by such Shelf Registration in existence. Without
limiting the generality of the foregoing, unless Holdings instructs the Company
otherwise in writing, prior to expiration of the Holdback Period, the Company
shall use its reasonable best efforts to prepare a Shelf Registration Statement
with respect to all of the Registrable Securities held by Holdings (or such
other number of Registrable Securities specified in writing by Holdings) to
enable such Shelf Registration Statement to be filed with the SEC as soon as
practicable after the expiration of the Holdback Period.

 

(ii)                                  In the event that a Shelf Registration
Statement is effective, the holders of a majority of the Registrable Securities
covered by such Shelf Registration Statement shall have the right at any time or
from time to time to elect to sell pursuant to an offering (including an
underwritten offering) Registrable Securities available for sale pursuant to
such registration statement (“Shelf Registrable Securities”), so long as the
Shelf Registration Statement remains in effect, and the Company shall pay all
Registration Expenses in connection therewith. The holders of a majority of the
Registrable Securities covered by such Shelf Registration Statement shall make
such election by delivering to the Company a written request (a “Shelf Offering
Request”) for such offering specifying the number of Shelf Registrable
Securities that the holders desire to sell pursuant to such offering (the “Shelf
Offering”).  As promptly as practicable, but no later than two business days
after receipt of a Shelf Offering Request, the Company shall give written notice
(the “Shelf Offering Notice”) of such Shelf Offering Request to all other
holders of Shelf Registrable Securities.  The Company, subject to Sections 1(e)
and 8 hereof, shall include in such Shelf Offering the Shelf Registrable
Securities of any other holder of Shelf Registrable Securities that shall have
made a written request to the Company for inclusion in such Shelf Offering
(which request shall specify the maximum number of Shelf Registrable Securities
intended to be disposed of by such Holder) within seven days after the receipt
of the Shelf Offering Notice.  The Company shall, as expeditiously as possible
(and in any event within 20 days after the receipt of a Shelf Offering Request,
unless a longer period is agreed to by the holders of a majority of the
Registrable Securities that made the Shelf Offering Request), use its best
efforts to facilitate such Shelf Offering.  Each Holder agrees that such Holder
shall treat as confidential the receipt of the Shelf Offering Notice and shall
not disclose or use the information contained in such Shelf Offering Notice
without the prior written consent of the Company until such time as the
information contained therein is or becomes available to the public generally,
other than as a result of disclosure by the Holder in breach of the terms of
this Agreement.

 

(iii)                               Notwithstanding the foregoing, if the
holders of a majority of the Registrable Securities wish to engage in an
underwritten block trade off of a Shelf Registration Statement (either through
filing an Automatic Shelf Registration Statement or through a take-down from an
already existing Shelf Registration Statement), then notwithstanding the
foregoing time periods, such Holders only need to notify the Company of the
block trade Shelf Offering two business days prior to the day such offering is
to commence (unless a longer period is agreed to by the holders of a majority

 

6

--------------------------------------------------------------------------------


 

of the Registrable Securities wishing to engage in the underwritten block trade)
and the Company shall promptly notify other holders of Registrable Securities
and such other holders of Registrable Securities must elect whether or not to
participate by the next business day (i.e. one business day prior to the day
such offering is to commence) (unless a longer period is agreed to by the
holders of a majority of the Registrable Securities wishing to engage in the
underwritten block trade) and the Company shall as expeditiously as possible use
its best efforts to facilitate such offering (which may close as early as three
business days after the date it commences); provided that the holders of a
majority of the Registrable Securities shall use commercially reasonable efforts
to work with the Company and the underwriters prior to making such request in
order to facilitate preparation of the registration statement, prospectus and
other offering documentation related to the underwritten block trade.

 

(iv)                              The Company shall, at the request of the
holders of a majority of the Registrable Securities covered by a Shelf
Registration Statement, file any prospectus supplement or, if the applicable
Shelf Registration Statement is an Automatic Shelf Registration Statement, any
post-effective amendments and otherwise take any action necessary to include
therein all disclosure and language deemed necessary or advisable by the holders
of a majority of the Registrable Securities to effect such Shelf Offering.

 

(e)          Priority on Demand Registrations and Shelf Offerings.  The Company
shall not include in any Demand Registration or Shelf Offering any securities
that are not Registrable Securities without the prior written consent of the
holders of at least a majority of the Registrable Securities included in such
registration.  If a Demand Registration or a Shelf Offering is an underwritten
offering and the managing underwriters advise the Company in writing that in
their opinion the number of Registrable Securities and, if permitted hereunder,
other securities requested to be included in such offering exceeds the number of
Registrable Securities and other securities, if any, which can be sold therein
without adversely affecting the marketability, proposed offering price, timing
or method of distribution of the offering, the Company shall include in such
offering prior to the inclusion of any securities which are not Registrable
Securities the number of Registrable Securities requested to be included which,
in the opinion of such underwriters, can be sold, without any such adverse
effect, pro rata among the respective holders thereof on the basis of the amount
of Registrable Securities owned by each such holder.

 

(f)           Restrictions on Demand Registration and Shelf Offerings.

 

(i)                                     The Company shall not be obligated to
affect any Demand Registration within 90 days after the effective date of a
previous Demand Registration or a previous registration in which Registrable
Securities were included pursuant to Section 3 and in which there was no
reduction in the number of Registrable Securities requested to be included.  The
Company may, with the consent of the holders of a majority of the Registrable
Securities, postpone, for up to 60 days from the date of the request, the filing
or the effectiveness of a registration statement for a Demand Registration or
suspend the use of a prospectus that is part of a Shelf Registration Statement
for up to 60 days from the date of the Suspension Notice (and defined below) and
therefore suspend sales of the Shelf Registrable Securities (such period, the
“Suspension Period”) by providing written notice to the holders of Registrable
Securities if (A) the Company’s board of directors

 

7

--------------------------------------------------------------------------------


 

determines in its reasonable good faith judgment that the offer or sale of
Registrable Securities would reasonably be expected to have a material adverse
effect on any proposal or plan by the Company or any Subsidiary to engage in any
material acquisition of assets or stock (other than in the ordinary course of
business) or any material merger, consolidation, tender offer, recapitalization,
reorganization or other transaction involving the Company and (B) upon advice of
counsel, the sale of Registrable Securities pursuant to the registration
statement would require disclosure of non-public material information not
otherwise required to be disclosed under applicable law, and (C) (x) the Company
has a bona fide business purpose for preserving the confidentiality of such
transaction or (y) disclosure would have a material adverse effect on the
Company or the Company’s ability to consummate such transaction; provided that
in such event, the holders of Registrable Securities shall be entitled to
withdraw such request for a Demand Registration or underwritten Shelf Offering
and the Company shall pay all Registration Expenses in connection with such
Demand Registration or Shelf Offering.  The Company may delay a Demand
Registration hereunder only once in any twelve-month period.  The Company may
extend the Suspension Period for an additional consecutive 60 days with the
consent of the holders of a majority of the Registrable Securities, which
consent shall not be unreasonably withheld.

 

(ii)                                  In the case of an event that causes the
Company to suspend the use of a Shelf Registration Statement as set forth in
paragraph (f)(i) above or pursuant to Section 5(a)(vi) (a “Suspension Event”),
the Company shall give a notice to the holders of Registrable Securities
registered pursuant to such Shelf Registration Statement (a “Suspension Notice”)
to suspend sales of the Registrable Securities and such notice shall state
generally the basis for the notice and that such suspension shall continue only
for so long as the Suspension Event or its effect is continuing.  A Holder shall
not effect any sales of the Registrable Securities pursuant to such Shelf
Registration Statement (or such filings) at any time after it has received a
Suspension Notice from the Company and prior to receipt of an End of Suspension
Notice (as defined below).  Each Holder agrees that such Holder shall treat as
confidential the receipt of the Suspension Notice and shall not disclose or use
the information contained in such Suspension Notice without the prior written
consent of the Company until such time as the information contained therein is
or becomes available to the public generally, other than as a result of
disclosure by the Holder in breach of the terms of this Agreement.  The Holders
may recommence effecting sales of the Registrable Securities pursuant to the
Shelf Registration Statement (or such filings) following further written notice
to such effect (an “End of Suspension Notice”) from the Company, which End of
Suspension Notice shall be given by the Company to the Holders and to the
Holders’ Counsel, if any, promptly following the conclusion of any Suspension
Event and its effect.

 

(iii)                               Notwithstanding any provision herein to the
contrary, if the Company shall give a Suspension Notice with respect to any
Shelf Registration Statement pursuant to this Section 2(f), the Company agrees
that it shall extend the period of time during which such Shelf Registration
Statement shall be maintained effective pursuant to this Agreement by the number
of days during the period from the date of receipt by the Holders of the
Suspension Notice to and including the date of receipt by the Holders of the End
of Suspension Notice and provide copies of the supplemented or amended

 

8

--------------------------------------------------------------------------------


 

prospectus necessary to resume sales, with respect to each Suspension Event;
provided that such period of time shall not be extended beyond the date that
there are no longer Registrable Securities covered by such Shelf Registration
Statement.

 

(g)          Selection of Underwriters.  The holders of a majority of the
Registrable Securities included in any Demand Registration shall have the right
to select the investment banker(s) and manager(s) to administer the offering,
subject to the Company’s approval which shall not be unreasonably withheld,
conditioned or delayed.  If any Shelf Offering is an Underwritten Offering, the
holders of a majority of the Registrable Securities participating in such
Underwritten Offering shall have the right to select the investment banker(s)
and manager(s) to administer the offering relating to such Shelf Offering,
subject to the Company’s approval, which shall not be unreasonably withheld,
conditioned or delayed.

 

(h)         Other Registration Rights.  Except as provided in this Agreement,
the Company shall not grant to any Persons the right to request the Company or
any Subsidiary to register any Capital Stock of the Company or any Subsidiary,
or any securities convertible or exchangeable into or exercisable for such
securities, without the prior written consent of the holders of a majority of
the Registrable Securities.

 

Section 3.  Piggyback Registrations.

 

(a)         Right to Piggyback.  Whenever the Company proposes to register any
of its securities under the Securities Act (other than (i) pursuant to a Demand
Registration, (ii) in connection with registrations on Form S-4 or S-8
promulgated by the Securities and Exchange Commission or any successor or
similar forms or (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of Registrable Securities), and the
registration form to be used may be used for the registration of Registrable
Securities (a “Piggyback Registration”), the Company shall give prompt written
notice (in any event within three business days after its receipt of notice of
any exercise of demand registration rights other than under this Agreement and,
subject to the terms of Section 3(c) and Section 3(d), shall include in such
Piggyback Registration (and in all related registrations or qualifications under
blue sky laws and in any related underwriting) all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within 20 days after delivery of the Company’s notice.

 

(b)         Piggyback Expenses.  The Registration Expenses of the holders of
Registrable Securities shall be paid by the Company in all Piggyback
Registrations, whether or not any such registration became effective.

 

(c)          Priority on Primary Registrations.  If a Piggyback Registration is
an underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Company shall include in such registration (i) first, the
securities the Company proposes to sell, (ii) second, the Registrable Securities
requested to be included in such registration which, in the opinion of the
underwriters, can be sold without any such adverse

 

9

--------------------------------------------------------------------------------


 

effect, pro rata among the holders of such Registrable Securities on the basis
of the number of shares owned by each such holder, and (iii) third, other
securities requested to be included in such registration which, in the opinion
of the underwriters, can be sold without any such adverse effect. Registrable
Securities beneficially owned by any officer of the Company shall not be
eligible to be included in any primary offering of Common Stock without the
Company’s consent.

 

(d)         Priority on Secondary Registrations.  If a Piggyback Registration is
an underwritten secondary registration on behalf of holders of the Company’s
securities, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability, proposed offering price, timing or method
of distribution of the offering, the Company shall include in such registration
(i) first, the securities requested to be included therein by the holders
initially requesting such registration and the Registrable Securities requested
to be included in such registration which, in the opinion of the underwriters,
can be sold without any such adverse effect, pro rata among the holders of such
securities on the basis of the number of securities owned by such Holder, and
(ii) second, other securities requested to be included in such registration
which, in the opinion of the underwriters, can be sold without any such adverse
effect.

 

(e)          Selection of Underwriters.  If any Piggyback Registration is an
underwritten offering, the selection of investment banker(s) and manager(s) for
the offering must be approved by the holders of a majority of the Registrable
Securities included in such Piggyback Registration.  Such approval shall not be
unreasonably withheld, conditioned or delayed.

 

(f)           Right to Terminate Registration.  The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section 3
whether or not any holder of Registrable Securities has elected to include
securities in such registration.  The Registration Expenses of such withdrawn
registration shall be borne by the Company in accordance with Section 6.

 

Section 4.  Holdback Agreements.

 

(a)         Holders of Registrable Securities.  If required by the holders of a
majority of the Registrable Securities, each holder of Registrable Securities
shall enter into lock-up agreements with the managing underwriter(s) of an
underwritten Public Offering in such form as agreed to by the holders of a
majority of the Registrable Securities participating in such Public Offering. 
In the absence of any such lock-up agreement, each holder of Registrable
Securities agrees as follows:

 

(i)                                     in connection with the Company’s initial
Public Offering, such Holder shall not (A) offer, sell, contract to sell, pledge
or otherwise dispose of (including sales pursuant to Rule 144), directly or
indirectly, any Capital Stock of the Company (including Capital Stock of the
Company that may be deemed to be owned beneficially by such holder in accordance
with the rules and regulations of the Securities and Exchange Commission)
(collectively, “Securities”), (B) enter into a transaction which would have the
same effect as described in clause (A) above, (C) enter into any swap,

 

10

--------------------------------------------------------------------------------


 

hedge or other arrangement that transfers, in whole or in part, any of the
economic consequences or ownership of any Securities, whether such transaction
is to be settled by delivery of such Securities, in cash or otherwise (each of
(A), (B) and (C) above, a “Sale Transaction”), or (D) publicly disclose the
intention to enter into any Sale Transaction, commencing on the earlier of the
date on which the Company gives notice to the holders of Registrable Securities
that a preliminary prospectus has been circulated for such initial Public
Offering or the “pricing” of such offering and continuing to the date that is
180 days following the date of the final prospectus for such initial Public
Offering (the “Holdback Period”), unless the underwriters managing the Public
Offering otherwise agree in writing;

 

(ii)                                  in connection with all underwritten Public
Offerings other than the Company’s initial Public Offering, such Holder shall
not effect any Sale Transaction commencing on the earlier of the date on which
the Company gives notice to the holders of Registrable Securities of the
circulation of a preliminary or final prospectus for such Public Offering or the
“pricing” of such offering and continuing to the date that is 90 days following
the date of the final prospectus for such Public Offering (a “Follow-On Holdback
Period”), unless, if an underwritten Public Offering, the underwriters managing
the Public Offering otherwise agree in writing; and

 

(iii)                               in the event that (A) the Company issues an
earnings release or discloses other material information or a material event
relating to the Company and its Subsidiaries occurs during the last 17 days of
the Holdback Period or any Follow-On Holdback Period (as applicable) or (B)
prior to the expiration of the Holdback Period or any Follow-On Holdback Period
(as applicable), the Company announces that it will release earnings results
during the 16-day period beginning upon the expiration of such period, then to
the extent necessary for a managing or co-managing underwriter of a registered
offering hereunder to comply with FINRA Rule 2711(f)(4), if agreed to by the
holders of a majority of the Registrable Securities selling in such Underwritten
Offering, the Holdback Period or the Follow-On Holdback Period (as applicable)
shall be extended until 18 days after the earnings release or disclosure of
other material information or the occurrence of the material event, as the case
may be (a “Holdback Extension”).

 

The Company may impose stop-transfer instructions with respect to the shares of
Common Stock (or other securities) subject to the restrictions set forth in this
Section 4(a) until the end of such period, including any Holdback Extension.

 

(b)         The Company.  The Company (i) shall not file any registration
statement for a Public Offering or cause any such registration statement to
become effective, or effect any public sale or distribution of its equity
securities, or any securities, options or rights convertible into or
exchangeable or exercisable for such securities during any Holdback Period or
Follow-On Holdback Period (as extended during any Holdback Extension), and (ii)
shall use its best efforts to cause (A) each holder of at least one percent (1%)
(on a fully-diluted basis) of its Common Stock, or any securities convertible
into or exchangeable or exercisable for Common Stock, purchased from the Company
at any time after the date of this Agreement (other than in a Public Offering)
and (B) each of its directors and executive officers to agree not to effect any
Sale Transaction during any Holdback Period or Follow-On Holdback Period (as
extended during any

 

11

--------------------------------------------------------------------------------


 

Holdback Extension), except as part of such underwritten registration, if
otherwise permitted, unless the underwriters managing the Public Offering
otherwise agree in writing.

 

Section 5.  Registration Procedures.

 

(a)         Whenever the holders of Registrable Securities have requested that
any Registrable Securities be registered pursuant to this Agreement or have
initiated a Shelf Offering, the Company shall use its reasonable best efforts to
effect the registration and the sale of such Registrable Securities in
accordance with the intended method of disposition thereof held by a holder of
Registrable Securities requesting registration, and pursuant thereto the Company
shall as expeditiously as possible:

 

(i)                                     in accordance with the Securities Act
and all applicable rules and regulations promulgated thereunder, prepare and
file with the Securities and Exchange Commission a registration statement, and
all amendments and supplements thereto and related prospectuses, with respect to
such Registrable Securities and use its reasonable best efforts to cause such
registration statement to become effective (provided that before filing a
registration statement or prospectus or any amendments or supplements thereto,
the Company shall furnish to the counsel selected by the holders of a majority
of the Registrable Securities covered by such registration statement copies of
all such documents proposed to be filed, which documents shall be subject to the
review and comment of such counsel);

 

(ii)                                  notify each holder of Registrable
Securities of (A) the issuance by the Securities and Exchange Commission of any
stop order suspending the effectiveness of any registration statement or the
initiation of any proceedings for that purpose, (B) the receipt by the Company
or its counsel of any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose, and (C) the
effectiveness of each registration statement filed hereunder;

 

(iii)                               prepare and file with the Securities and
Exchange Commission such amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective for a period ending when all of the
securities covered by such registration statement have been disposed of in
accordance with the intended methods of distribution by the sellers thereof set
forth in such registration statement (but not in any event before the expiration
of any longer period required under the Securities Act or, if such registration
statement relates to an underwritten Public Offering, such longer period as in
the opinion of counsel for the underwriters a prospectus is required by law to
be delivered in connection with sale of Registrable Securities by an underwriter
or dealer) and comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement during
such period in accordance with the intended methods of disposition by the
sellers thereof set forth in such registration statement;

 

(iv)                              furnish to each seller of Registrable
Securities thereunder such number of copies of such registration statement, each
amendment and supplement

 

12

--------------------------------------------------------------------------------


 

thereto, the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;

 

(v)                                 use its reasonable best efforts to register
or qualify such Registrable Securities under such other securities or blue sky
laws of such jurisdictions as any seller reasonably requests and do any and all
other acts and things which may be reasonably necessary or advisable to enable
such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller (provided that the Company shall not
be required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph or (B)
consent to general service of process in any such jurisdiction or (C) subject
itself to taxation in any such jurisdiction);

 

(vi)                              notify each seller of such Registrable
Securities (A) promptly after it receives notice thereof, of the date and time
when such registration statement and each post-effective amendment thereto has
become effective or a prospectus or supplement to any prospectus relating to a
registration statement has been filed and when any registration or qualification
has become effective under a state securities or blue sky law or any exemption
thereunder has been obtained, (B) promptly after receipt thereof, of any request
by the Securities and Exchange Commission for the amendment or supplementing of
such registration statement or prospectus or for additional information, and (C)
at any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading, and, subject to Section 2(f), at the request of any such seller,
the Company shall prepare a supplement or amendment to such prospectus so that,
as thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading;

 

(vii)                           use reasonable best efforts to cause all such
Registrable Securities to be listed on each securities exchange on which similar
securities issued by the Company are then listed and, if not so listed, to be
listed on a securities exchange and, without limiting the generality of the
foregoing, to arrange for at least two market markers to register as such with
respect to such Registrable Securities with FINRA;

 

(viii)                        use reasonable best efforts to provide a transfer
agent and registrar for all such Registrable Securities not later than the
effective date of such registration statement;

 

(ix)                              enter into and perform such customary
agreements (including underwriting agreements in customary form) and take all
such other actions as the holders of a majority of the Registrable Securities
being sold or the underwriters, if any, reasonably request in order to expedite
or facilitate the disposition of such Registrable

 

13

--------------------------------------------------------------------------------


 

Securities (including, without limitation, effecting a stock split, combination
of shares, recapitalization or reorganization);

 

(x)                                 make available for inspection by any seller
of Registrable Securities, any underwriter participating in any disposition
pursuant to such registration statement and any attorney, accountant or other
agent retained by any such seller or underwriter, all financial and other
records, pertinent corporate and business documents and properties of the
Company as shall be necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors, employees, agents,
representatives and independent accountants to supply all information reasonably
requested by any such seller, underwriter, attorney, accountant or agent in
connection with such registration statement;

 

(xi)                              take all reasonable actions to ensure that any
Free-Writing Prospectus utilized in  connection with any Demand Registration or
Piggyback Registration hereunder complies in all material respects with the
Securities Act, is filed in accordance with the Securities Act to the extent
required thereby, is retained in accordance with the Securities Act to the
extent required thereby and, when taken together with the related prospectus,
shall not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

(xii)                           otherwise use its reasonable best efforts to
comply with all applicable rules and regulations of the Securities and Exchange
Commission, and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve months
beginning with the first day of the Company’s first full calendar quarter after
the effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158.

 

(xiii)                        permit any of Registrable Securities which Holder,
in its sole and exclusive judgment, might be deemed to be an underwriter or a
controlling person of the Company, to participate in the preparation of such
registration or comparable statement and to allow such Holder to provide
language for insertion therein, in form and substance satisfactory to the
Company, which in the reasonable judgment of such Holder and its counsel should
be included;

 

(xiv)                       in the event of the issuance of any stop order
suspending the effectiveness of a registration statement, or the issuance of any
order suspending or preventing the use of any related prospectus or suspending
the qualification of any Common Stock included in such registration statement
for sale in any jurisdiction use reasonable best efforts promptly to obtain the
withdrawal of such order;

 

(xv)                          use its reasonable best efforts to cause such
Registrable Securities covered by such registration statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the sellers thereof to consummate the disposition of such
Registrable Securities;

 

14

--------------------------------------------------------------------------------


 

(xvi)                       cooperate with the holders of Registrable Securities
covered by the registration statement and the managing underwriter or agent, if
any, to facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legends) representing securities to be sold under the
registration statement and enable such securities to be in such denominations
and registered in such names as the managing underwriter, or agent, if any, or
such holders may request;

 

(xvii)                    cooperate with each holder of Registrable Securities
covered by the registration statement and each underwriter or agent
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;

 

(xviii)                use its reasonable best efforts to make available the
executive officers of the Company to participate with the holders of Registrable
Securities and any underwriters in any “road shows” or other selling efforts
that may be reasonably requested by the Holders in connection with the methods
of distribution for the Registrable Securities;

 

(xix)                       in the case of any underwritten offering, use its
reasonable best efforts to obtain one or more cold comfort letters from the
Company’s independent public accountants in customary form and covering such
matters of the type customarily covered by cold comfort letters as the holders
of a majority of the Registrable Securities being sold reasonably request;

 

(xx)                          in the case of any underwritten offering, use its
reasonable best efforts to provide a legal opinion of the Company’s outside
counsel, dated the effective date of such registration statement (and, if such
registration includes an underwritten Public Offering, dated the date of the
closing under the underwriting agreement), the registration statement, each
amendment and supplement thereto, the prospectus included therein (including the
preliminary prospectus) and such other documents relating thereto in customary
form and covering such matters of the type customarily covered by legal opinions
of such nature, which opinion shall be addressed to the underwriters and the
holders of such Registrable Securities;

 

(xxi)                       if the Company files an Automatic Shelf Registration
Statement covering any Registrable Securities, use its best efforts to remain a
WKSI (and not become an ineligible issuer (as defined in Rule 405 under the
Securities Act)) during the period during which such Automatic Shelf
Registration Statement is required to remain effective;

 

(xxii)                    if the Company does not pay the filing fee covering
the Registrable Securities at the time an Automatic Shelf Registration Statement
is filed, pay such fee at such time or times as the Registrable Securities are
to be sold; and

 

(xxiii)                 if the Automatic Shelf Registration Statement has been
outstanding for at least three (3) years, at the end of the third year, refile a
new Automatic Shelf Registration Statement covering the Registrable Securities,
and, if at any time when the

 

15

--------------------------------------------------------------------------------


 

Company is required to re-evaluate its WKSI status the Company determines that
it is not a WKSI, use its best efforts to refile the Shelf Registration
Statement on Form S-3 and, if such form is not available, Form S-1 and keep such
registration statement effective during the period during which such
registration statement is required to be kept effective.

 

(b)         Any officer of the Company who is a holder of Registrable Securities
agrees that if and for so long as he or she is employed by the Company or any
Subsidiary thereof, he or she shall participate fully in the sale process in a
manner customary for persons in like positions and consistent with his or her
other duties with the Company, including the preparation of the registration
statement and the preparation and presentation of any road shows.

 

(c)          The Company may require each seller of Registrable Securities as to
which any registration is being effected to furnish the Company such information
regarding such seller and the distribution of such securities as the Company may
from time to time reasonably request in writing.

 

(d)         If Holdings, FPH or MDP or  any of their respective Affiliates seek
to effectuate an in-kind distribution of all or part of their respective
Registrable Securities to their respective direct or indirect equityholders, the
Company shall, subject to any applicable lock-ups, work with the foregoing
persons to facilitate such in-kind distribution in the manner reasonably
requested.

 

Section 6.  Registration Expenses.

 

(a)         The Company’s Obligation.  All expenses incident to the Company’s
performance of or compliance with this Agreement (including, without limitation,
all registration, qualification and filing fees, fees and expenses of compliance
with securities or blue sky laws, printing expenses, messenger and delivery
expenses, fees and disbursements of custodians, and fees and disbursements of
counsel for the Company and all independent certified public accountants,
underwriters (excluding underwriting discounts and commissions) and other
Persons retained by the Company) (all such expenses being herein called
“Registration Expenses”), shall be borne as provided in this Agreement, except
that the Company shall, in any event, pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit or
quarterly review, the expense of any liability insurance and the expenses and
fees for listing the securities to be registered on each securities exchange on
which similar securities issued by the Company are then listed.  Each Person
that sells securities pursuant to a Demand Registration or Piggyback
Registration hereunder shall bear and pay all underwriting discounts and
commissions applicable to the securities sold for such Person’s account.

 

(b)         Counsel Fees and Disbursements.  In connection with each Demand
Registration, each Piggyback Registration and each Shelf Offering that is an
underwritten Public Offering, the Company shall reimburse the holders of
Registrable Securities included in such registration for the reasonable fees and
disbursements of one counsel chosen by the holders of a majority of the
Registrable Securities included in such registration or participating in such
Shelf Offering and disbursements of each additional counsel retained by any
holder of Registrable

 

16

--------------------------------------------------------------------------------


 

Securities for the purpose of rendering a legal opinion on behalf of such Holder
in connection with any underwritten Demand Registration, Piggyback Registration
or Shelf Offering.

 

Section 7.  Indemnification and Contribution.

 

(a)         By the Company.  The Company shall indemnify and hold harmless, to
the extent permitted by law, each holder of Registrable Securities, such
Holder’s officers, directors employees, agents and representatives, and each
Person who controls such Holder (within the meaning of the Securities Act) (the
“Indemnified Parties”) against all losses, claims, actions, damages, liabilities
and expenses (including with respect to actions or proceedings, whether
commenced or threatened, and including reasonable attorney fees and expenses)
caused by, resulting from, arising out of, based upon or related to any of the
following statements, omissions or violations (each a “Violation”) by the
Company:  (i) any untrue or alleged untrue statement of material fact contained
in (A) any registration statement, prospectus, preliminary prospectus or
Free-Writing Prospectus, or any amendment thereof or supplement thereto or (B)
any application or other document or communication (in this Section 7,
collectively called an “application”) executed by or on behalf of the Company or
based upon written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify any securities covered by such registration
under the securities laws thereof, (ii) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (iii) any violation or alleged violation by the
Company of the Securities Act or any other similar federal or state securities
laws or any rule or regulation promulgated thereunder applicable to the Company
and relating to action or inaction required of the Company in connection with
any such registration, qualification or compliance.  In addition, the Company
will reimburse such Indemnified Party for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such losses.  Notwithstanding the foregoing, the Company shall not be liable in
any such case to the extent that any such losses result from, arise out of, are
based upon, or relate to an untrue statement or alleged untrue statement, or
omission or alleged omission, made in such registration statement, any such
prospectus, preliminary prospectus or Free-Writing Prospectus or any amendment
or supplement thereto, or in any application, in reliance upon, and in
conformity with, written information prepared and furnished in writing to the
Company by such Indemnified Party expressly for use therein or by such
Indemnified Party’s failure to deliver a copy of the registration statement or
prospectus or any amendments or supplements thereto after the Company has
furnished such Indemnified Party with a sufficient number of copies of the
same.  In connection with an underwritten offering, the Company shall indemnify
such underwriters, their officers and directors, and each Person who controls
such underwriters (within the meaning of the Securities Act) to the same extent
as provided above with respect to the indemnification of the Indemnified
Parties.

 

(b)         By Each Security Holder.  In connection with any registration
statement in which a holder of Registrable Securities is participating, each
such Holder shall furnish to the Company in writing such information and
affidavits as the Company reasonably requests for use in connection with any
such registration statement or prospectus and, to the extent permitted by law,
shall indemnify the Company, its officers, directors, employees, agents and
representatives, and each Person who controls the Company (within the meaning of
the Securities Act) against any losses, claims, damages, liabilities and
expenses resulting from any untrue or alleged untrue statement of material fact
contained in the registration statement, prospectus or preliminary

 

17

--------------------------------------------------------------------------------


 

prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or omission is contained in any information or affidavit so
furnished in writing by such Holder; provided that the obligation to indemnify
shall be individual, not joint and several, for each holder and shall be limited
to the net amount of proceeds received by such Holder from the sale of
Registrable Securities pursuant to such registration statement.

 

(c)          Claim Procedure.  Any Person entitled to indemnification hereunder
shall (i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice shall impair any Person’s right to indemnification hereunder only
to the extent such failure has prejudiced the indemnifying party) and (ii)
unless in such indemnified party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist with respect to such
claim, permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party.  If such defense is
assumed, the indemnifying party shall not be subject to any liability for any
settlement made by the indemnified party without its consent (but such consent
shall not be unreasonably withheld, conditioned or delayed).  An indemnifying
party who is not entitled to, or elects not to, assume the defense of a claim
shall not be obligated to pay the fees and expenses of more than one counsel for
all parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim. In such instance, the conflicted
indemnified parties shall have a right to retain one separate counsel, chosen by
the holders of a majority of the Registrable Securities included in the
registration if such Holders are indemnified parties, at the expense of the
indemnifying party.

 

(d)         Contribution.  If the indemnification provided for in this Section 7
is held by a court of competent jurisdiction to be unavailable to, or is
insufficient to hold harmless, an indemnified party or is otherwise
unenforceable with respect to any loss, claim, damage, liability or action
referred to herein, then the indemnifying party shall contribute to the amounts
paid or payable by such indemnified party as a result of such loss, claim,
damage, liability or action in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other hand in connection with the statements or omissions which
resulted in such loss, claim, damage, liability or action as well as any other
relevant equitable considerations; provided that the maximum amount of liability
in respect of such contribution shall be limited, in the case of each seller of
Registrable Securities, to an amount equal to the net proceeds actually received
by such seller from the sale of Registrable Securities effected pursuant to such
registration.  The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The parties hereto agree that it would not be just or
equitable if the contribution pursuant to this Section 7(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account such equitable considerations.  The amount paid or payable
by an indemnified party as a result of the losses, claims, damages,

 

18

--------------------------------------------------------------------------------

 


 

liabilities or expenses referred to herein shall be deemed to include any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending against any action or claim which is the subject
hereof.  No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.

 

(e)          Release.  No indemnifying party shall, except with the consent of
the indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.

 

(f)           Non-exclusive Remedy; Survival.  The indemnification and
contribution provided for under this Agreement shall be in addition to any other
rights to indemnification or contribution that any indemnified party may have
pursuant to law or contract and shall remain in full force and effect regardless
of any investigation made by or on behalf of the indemnified party or any
officer, director or controlling Person of such indemnified party and shall
survive the transfer of Registrable Securities and the termination or expiration
of this Agreement.

 

Section 8.  Underwritten Offerings.

 

(a)         Participation.  No Person may participate in any offering hereunder
which is underwritten unless such Person (i) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
the Person or Persons entitled hereunder to approve such arrangements
(including, without limitation, pursuant to any over-allotment or “green shoe”
option requested by the underwriters; provided that no holder of Registrable
Securities shall be required to sell more than the number of Registrable
Securities such Holder has requested to include) and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.
 Each holder of Registrable Securities shall execute and deliver such other
agreements as may be reasonably requested by the Company and the lead managing
underwriter(s) that are consistent with such Holder’s obligations under Section
4, Section 5 and this Section 8(a) or that are necessary to give further effect
thereto.  To the extent that any such agreement is entered into pursuant to, and
consistent with, Section 4 and this Section 8(a), the respective rights and
obligations created under such agreement shall supersede the respective rights
and obligations of the Holders, the Company and the underwriters created
pursuant to this Section 8(a).

 

(b)         Price and Underwriting Discounts.  In the case of an underwritten
Demand Registration or Underwritten Takedown requested by Holders pursuant to
this Agreement, the price, underwriting discount and other financial terms of
the related underwriting agreement for the Registrable Securities shall be
determined by the Holders of a majority of the Registrable Securties included in
such underwritten offering.

 

(c)          Suspended Distributions.  Each Person that is participating in any
registration under this Agreement, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 5(a)(vi), shall
immediately discontinue the disposition of its Registrable Securities pursuant
to the registration statement until such Person’s receipt of the

 

19

--------------------------------------------------------------------------------


 

copies of a supplemented or amended prospectus as contemplated by Section
5(a)(vi). In the event the Company has given any such notice, the applicable
time period set forth in Section 5(a)(ii) during which a Registration Statement
is to remain effective shall be extended by the number of days during the period
from and including the date of the giving of such notice pursuant to this
Section 8(c) to and including the date when each seller of Registrable
Securities covered by such registration statement shall have received the copies
of the supplemented or amended prospectus contemplated by Section 5(a)(vi).

 

Section 9.  Additional Parties; Joinder.  Subject to the prior written consent
of the holders of a majority of the Registrable Securities, the Company may
permit any Person who acquires Common Stock or rights to acquire Common Stock
from the Company after the date hereof to become a party to this Agreement and
to succeed to all of the rights and obligations of a “holder of Registrable
Securities” under this Agreement by obtaining an executed joinder to this
Agreement from such Person in the form of Exhibit A attached hereto (a
“Joinder”).  Upon the execution and delivery of a Joinder by such Person, the
Common Stock acquired by such Person shall constitute Registrable Securities and
such Person shall be a Holder of Registrable Securities under this Agreement
with respect to the Acquired Common, and the Company shall add such Person’s
name and address to the Schedule of Investors hereto and circulate such
information to the parties to this Agreement.

 

Section 10. Current Public Information.  At all times after the Company has
filed a registration statement with the Securities and Exchange Commission
pursuant to the requirements of either the Securities Act or the Exchange Act,
the Company shall file all reports required to be filed by it under the
Securities Act and the Exchange Act and shall take such further action as any
holder or holders of Registrable Securities may reasonably request, all to the
extent required to enable such Holders to sell Registrable Securities pursuant
to Rule 144.  Upon request, the Company shall deliver to any holder of
Restricted Securities a written statement as to whether it has complied with
such requirements.

 

Section 11. Subsidiary Public Offering.  If, after an initial Public Offering of
the Capital Stock of one of its Subsidiaries, the Company distributes securities
of such Subsidiary to its equity holders, then the rights and obligations of the
Company pursuant to this Agreement shall apply, mutatis mutandis, to such
Subsidiary, and the Company shall cause such Subsidiary to comply with such
Subsidiary’s obligations under this Agreement.

 

Section 12. Transfer of Registrable Securities.

 

(a)         Restrictions on Transfers.  Notwithstanding anything to the contrary
contained herein, except in the case of (i) a transfer to the Company, (ii) a
transfer by Holdings, FPH, MDP or any Affiliate of MDP to their respective
limited partners or members, (iii) a Public Offering, (iv) a sale pursuant to
Rule 144 after the completion of the Company’s initial Public Offering or (v) a
transfer in connection with a Sale of the Company, prior to transferring any
Registrable Securities to any Person (including, without limitation, by
operation of law), the transferring Holder shall cause the prospective
transferee to execute and deliver to the Company a Joinder agreeing to be bound
by the terms of this Agreement.  Any transfer or attempted transfer of any
Registrable Securities in violation of any provision of this Agreement shall be
void, and the

 

20

--------------------------------------------------------------------------------


 

Company shall not record such transfer on its books or treat any purported
transferee of such Registrable Securities as the owner thereof for any purpose.

 

(b)         Legend.  Each certificate evidencing any Registrable Securities and
each certificate issued in exchange for or upon the transfer of any Registrable
Securities (unless such Registrable Securities would no longer be Registrable
Securities after such transfer) shall be stamped or otherwise imprinted with a
legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS SET FORTH IN A REGISTRATION RIGHTS AGREEMENT DATED
AS OF FEBRUARY 8, 2013 AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND
CERTAIN OF THE COMPANY’S STOCKHOLDERS, AS AMENDED.  A COPY OF SUCH REGISTRATION
RIGHTS AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER
HEREOF UPON WRITTEN REQUEST.”

 

The Company shall imprint such legend on certificates evidencing Registrable
Securities outstanding prior to the date hereof.  The legend set forth above
shall be removed from the certificates evidencing any securities that have
ceased to be Registrable Securities.

 

Section 13. General Provisions.

 

(a)         Amendments and Waivers.  Except as otherwise provided herein, the
provisions of this Agreement may be amended, modified or waived only with the
prior written consent of the Company and holders of a majority of the
Registrable Securities; provided that no such amendment, modification or waiver
that would materially and adversely affect a Holder or group of holders of
Registrable Securities in a manner materially different than any other Holder or
group of holders of Registrable Securities (other than amendments and
modifications required to implement the provisions of Section 9), shall be
effective against such Holder or group of holders of Registrable Securities
without the consent of the holders of a majority of the Registrable Securities
that are held by the group of Holders that is materially and adversely affected
thereby.  The failure or delay of any Person to enforce any of the provisions of
this Agreement shall in no way be construed as a waiver of such provisions and
shall not affect the right of such Person thereafter to enforce each and every
provision of this Agreement in accordance with its terms.  A waiver or consent
to or of any breach or default by any Person in the performance by that Person
of his, her or its obligations under this Agreement shall not be deemed to be a
consent or waiver to or of any other breach or default in the performance by
that Person of the same or any other obligations of that Person under this
Agreement.

 

(b)         Remedies.  The parties to this Agreement shall be entitled to
enforce their rights under this Agreement specifically (without posting a bond
or other security), to recover damages caused by reason of any breach of any
provision of this Agreement and to exercise all other rights existing in their
favor.  The parties hereto agree and acknowledge that a breach of this Agreement
would cause irreparable harm and money damages would not be an adequate

 

21

--------------------------------------------------------------------------------


 

remedy for any such breach and that, in addition to any other rights and
remedies existing hereunder, any party shall be entitled to specific performance
and/or other injunctive relief from any court of law or equity of competent
jurisdiction (without posting any bond or other security) in order to enforce or
prevent violation of the provisions of this Agreement.

 

(c)          Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited,
invalid, illegal or unenforceable in any respect under any applicable law or
regulation in any jurisdiction, such prohibition, invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement in such jurisdiction or in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such prohibited, invalid, illegal or unenforceable
provision had never been contained herein.

 

(d)         Entire Agreement.  Except as otherwise provided herein, this
Agreement contains the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the parties
hereto, written or oral, which may have related to the subject matter hereof in
any way.

 

(e)          Successors and Assigns.  This Agreement shall bind and inure to the
benefit and be enforceable by the Company and its successors and assigns and the
holders of Registrable Securities and their respective successors and assigns
(whether so expressed or not).  In addition, whether or not any express
assignment has been made, the provisions of this Agreement which are for the
benefit of purchasers or holders of Registrable Securities are also for the
benefit of, and enforceable by, any subsequent holder of Registrable Securities.

 

(f)           Notices.  Any notice, demand or other communication to be given
under or by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been given (i) when delivered personally to the
recipient, (ii) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient; but if not, then on the next
Business Day, (iii) one Business Day after it is sent to the recipient by
reputable overnight courier service (charges prepaid) or (iv) three Business
Days after it is mailed to the recipient by first class mail, return receipt
requested.  Such notices, demands and other communications shall be sent to the
Company at the address specified below and to any holder of Registrable
Securities or to any other party subject to this Agreement at such address as
indicated on Schedule of Investors hereto, or at such address or to the
attention of such other Person as the recipient party has specified by prior
written notice to the sending party.  Any party may change such party’s address
for receipt of notice by giving prior written notice of the change to the
sending party as provided herein.  The Company’s address is:

 

Boise Cascade Company

1111 W. Jefferson Street

Boise, Idaho 83702-5389

Attn: Chief Financial Officer and General Counsel

Facsimile: (208) 384-6566

 

22

--------------------------------------------------------------------------------


 

With a copy to:

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attn: Carol Anne Huff and Richard J. Campbell, P.C.

Facsimile: (312) 862-2200

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

(g)          Business Days.  If any time period for giving notice or taking
action hereunder expires on a day that is not a Business Day, the time period
shall automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

 

(h)         Governing Law.  The corporate law of the State of Delaware shall
govern all issues and questions concerning the relative rights of the Company
and its stockholders.  All other issues and questions concerning the
construction, validity, interpretation and enforcement of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the State of Illinois, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of Illinois or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Illinois.

 

(i)             MUTUAL WAIVER OF JURY TRIAL.  AS A SPECIFICALLY BARGAINED FOR
INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER
HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR
ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

(j)            CONSENT TO JURISDICTION AND SERVICE OF PROCESS.  EACH OF THE
PARTIES IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS, FOR THE PURPOSES OF
ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.  EACH OF THE
PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR
DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH
ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING
WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS
PARAGRAPH.  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
DELAWARE, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES
AND AGREES NOT TO

 

23

--------------------------------------------------------------------------------


 

PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(k)         No Recourse.  Notwithstanding anything to the contrary in this
Agreement, the Company and each holder of Registrable Securities agrees and
acknowledges that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement, shall be had against
any current or future director, officer, employee, general or limited partner or
member of any holder of Registrable Securities or of any Affiliate or assignee
thereof, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any current or future officer, agent or employee of any holder of Registrable
Securities or any current or future member of any holder of Registrable
Securities or any current or future director, officer, employee, partner or
member of any holder of Registrable Securities or of any Affiliate or assignee
thereof, as such for any obligation of any holder of Registrable Securities
under this Agreement or any documents or instruments delivered in connection
with this Agreement for any claim based on, in respect of or by reason of such
obligations or their creation.

 

(l)             Descriptive Headings; Interpretation.  The descriptive headings
of this Agreement are inserted for convenience only and do not constitute a part
of this Agreement.  The use of the word “including” in this Agreement shall be
by way of example rather than by limitation.

 

(m)     No Strict Construction.  The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

(n)         Counterparts.  This Agreement may be executed in multiple
counterparts, any one of which need not contain the signature of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement.

 

(o)         Electronic Delivery.  This Agreement, the agreements referred to
herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent executed and delivered by means of a
photographic, photostatic, facsimile or similar reproduction of such signed
writing using a facsimile machine or electronic mail shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties.  No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or electronic mail to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or electronic mail as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.

 

24

--------------------------------------------------------------------------------


 

(p)         Further Assurances.  In connection with this Agreement and the
transactions contemplated hereby, each holder of Registrable Securities shall
execute and deliver any additional documents and instruments and perform any
additional acts that may be necessary or appropriate to effectuate and perform
the provisions of this Agreement and the transactions contemplated hereby.

 

(q)         No Inconsistent Agreements.  The Company shall not hereafter enter
into any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the holders of Registrable Securities in this
Agreement.

 

*     *     *     *    *

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

BOISE CASCADE COMPANY

 

 

 

 

 

 

 

 

 

By:

/s/ Wayne M. Rancourt

 

 

Name:

Wayne M. Rancourt

 

 

Title:

Senior Vice President,

 

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

BOISE CASCADE HOLDINGS, L.L.C.

 

 

 

 

 

 

 

 

 

By:

/s/ John T. Shalberg

 

 

Name:

John T. Sahlberg

 

 

Title:

Senior Vice President, Human Resources
and General Counsel

 

--------------------------------------------------------------------------------


 

SCHEDULE OF INVESTORS

 

Boise Cascade Holdings, L.L.C.

c/o Madison Dearborn Partners, LLC

Three First National Plaza

Suite 4600

Chicago, Illinois 60602

Attn: Samuel M. Mencoff and Thomas S. Souleles

Facsimile: (312) 895-1001

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT

 

JOINDER

 

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of February 8, 2013 (as the same may
hereafter be amended, the “Registration Rights Agreement”), among Boise Cascade
Company, a Delaware corporation (the “Company”), and the other person named as
parties therein.

 

By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Registration Rights Agreement as a holder of Registrable Securities in
the same manner as if the undersigned were an original signatory to the
Registration Rights Agreement, and the undersigned’s                         
shares of Common Stock shall be included as Registrable Securities under the
Registration Rights Agreement.

 

Accordingly, the undersigned has executed and delivered this Joinder as of the
       day of                         ,         .

 

 

 

 

 

 

 

Signature of Stockholder

 

 

 

 

 

 

 

 

Print Name of Stockholder

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

Agreed and Accepted as of

 

                                                .

 

BOISE CASCADE COMPANY

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

A-1

--------------------------------------------------------------------------------